DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said button contact portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites the limitation "said engagement surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. These features are introduced in claim 8 such that claim 10 should depend from claim 8 instead of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennard et al. (US Pub 2014/0148865.
With respect to claim 1, Hennard discloses a spinal rod reducer (see figs 1, 6 and 10 below) for reducing a spinal rod into a rod-receiving opening of a bone anchor (fig 1, 82), comprising: an elongate tubular body (fig 6, 238) having a proximal end (top), a distal end (bottom) and a lumen (see fig 1 below) extending therethrough, and a pair of spaced flexible anchor attachment members (see fig 6 below) adjacent the distal end of said tubular body, said spaced attachment members defining a slot (see fig 1 and 6 below) therebetween, the distal end of said attachment members being configured to engage said bone anchor in a manner to align said slot with said rod-receiving opening of said bone anchor (fig 1); a threaded rod reduction member (fig 10, 250)  supported for axial movement within said lumen of said tubular body, said rod reduction member including a rod contacting surface (fig 10, 320) movable to a position between said attachment members; a threaded rotatable reduction knob (fig 10, 312) threadably engaged with said reduction rod member, rotation of said reduction knob causing said rod reduction member to move axially relative to said tubular body and thereby move said rod contacting surface within said slot between said attachment members (paragraph 64); and a locking sleeve (fig 6, 152, 172, 174, fig 10, 254, 260)supported for axial movement on said tubular body, said locking sleeve being configured to slide over and exteriorly engage said attachment members (fig 6, 172 slide over the attachment members)  during said axial movement of, said locking sleeve including a locking element (fig 10, 260) for selectively releasably coupling said locking sleeve and said rod reduction member, such that in first mode said locking sleeve is decoupled from said rod reduction member to allow axial movement independently of movement of said rod reduction member relative to said tubular body, and in a second mode such that said locking sleeve is coupled to said rod reduction member for axial movement jointly therewith relative to said tubular body (paragraph 62). With respect to claim 2, Hennard discloses wherein said reduction knob is attached to the proximal end of said tubular body within said lumen in a manner to allow rotational but not axial movement relative to said tubular body (fig 10 ring on 312 and bears 314 maintain the axial position of the knob). With respect to claim 3, Hennard discloses wherein said reduction knob is generally cylindrical (fig 10) having an outer surface and an inner surface, said inner surface including threads (see fig 10 below). With respect to claim 4, Hennard discloses wherein said rod reduction member is generally cylindrical (fig 10) having a distal end and a proximal end, said rod contacting surface being disposed at said distal end, said proximal end having exterior threads (fig 10, 253) in threaded engagement with the threads on the inner surface of said reduction knob. With respect to claim 5, Hennard discloses further comprising at least one pin (fig 6, 202) supported by said tubular body, said pin extending transversely outwardly from said tubular body. With respect to claim 6, Hennard discloses wherein said locking sleeve has an axially extending elongated slot (fig 6, 326) in receipt of said at least one pin for limiting the axial movement of said locking sleeve. With respect to claim 8, Hennard discloses wherein said locking element comprises a spring-loaded (fib 10, 282) button (fig 10, 284) pivotally supported exteriorly on said locking sleeve, said button having a contact portion (fig 10, 278) configured to releasably engage an engagement surface on said rod reduction member (paragraph 62). With respect to claim 9, Hennard discloses wherein said spinal rod reducer comprises a pair of spring-loaded buttons (fig 10, shows two buttons) disposed oppositely on said locking sleeve, each spring-loaded button comprising a compression spring (fig 10, 282 and 306) to bias each locking element toward said tubular body in releasable engagement. With respect to claim 10, Hennard discloses wherein said locking element is depressible in said first mode to separate and thereby decouple said button contact portion from said engagement surface on said rod reduction member to thereby allow said independent axial movement of said locking sleeve on said tubular body relative to said rod reduction member (paragraph 62). With respect to claim 11, Hennard discloses wherein said button contact portion and said engagement surface on said rod reduction member are configured such that upon axial distal movement of said rod reduction member relative to locking sleeve and said tubular body, said rod reduction member engagement surface will axially align with said contact portion of said button causing said contact portion and said engagement surface to recouple in said second mode and thereby allow said joint movement of said locking sleeve and said rod reduction member relative to said tubular body (spring will bias the button to engage the engagement threads of the reduction member). With respect to claim 12, Hennard discloses wherein said locking element comprises a pair of said spring-loaded buttons (fig 10, 288 and 260), said buttons being disposed approximately oppositely on the exterior of said locking sleeve. With respect to claim 13, Hennard discloses wherein said tubular body has a window (fig 6, 56) exposing a portion of said rod reduction member. With respect to claim 14, Hennard discloses wherein said rod reduction member includes thereon a series of spaced indicia (fig 20, 318 and paragraph 63) that individually align with said window upon axial movement of said rod reduction member within the lumen of said tubular body, each individual indicia being representative of a distance said spinal rod is reduced into said rod-reducing opening of said bone anchor. With respect to claim 15, Hennard discloses wherein said reduction knob includes a tool engagement portion (See fig 10 below) extending outwardly beyond the proximal end of said tubular body, the tool engagement portion being configured to mate with a tool for applying a rotational force to said reduction knob. With respect to claim 16, Hennard discloses wherein said slot of said tubular body has a first portion (see fig 6 below) adjacent said distal end and a second portion (see fig 6 below) extending more proximally of said slot first portion, said slot first portion having a width greater than a width of said second slot portion (see fig 6 below), said slot first portion and said slot second portion being joined by an inclined transition surface (fig 6 shows an inclined surface). With respect to claim 17, Hennard discloses wherein said locking sleeve supports at least one release pin  (end of 180) adjacent said distal end of said locking sleeve, said release pin having a dimension slightly less than the width of said slot first portion for free sliding movement there within and greater than the width of said slot second portion, proximal movement of said locking sleeve relative to said tubular body causing said release pin to move against said inclined transition to thereby cause said anchor attachment members to elastically flex radially outwardly such that said rod reducer may be removed from the surgical site (paragraph 68).
With respect to claim 18, Hennard discloses a spinal rod reducer (see fig 1, 6 and 10 below) for reducing a spinal rod into a rod-receiving opening of a bone anchor, comprising: an elongate tubular body (See fig 6 below) having a proximal end (top), a distal end (bottom) and a lumen (See fig 1 below) extending therethrough, and a pair of spaced flexible anchor attachment members (See fig 6 below) adjacent the distal end of said tubular body, said spaced attachment members defining a slot (See fig 6 below) therebetween, the distal end of said attachment members being configured to engage said bone anchor in a manner to align said slot with said rod-receiving opening of said bone anchor (fig 1); a rod reduction member (fig 10, 250) supported for axial movement within said lumen, said rod reduction member including a rod contacting surface  (fig 10, 320) movable to a position between said attachment members; a locking sleeve (fig 6, 160, 172, 174, 176 and fig 10, 254, 260 and 288) supported for axial movement on said tubular body, said locking sleeve being configured to slidably engage said attachment members during said axial movement of said locking sleeve, said locking sleeve including a locking element (fig 6, 172, 174) for releasably securing said locking sleeve in a fixed axial position relative to said tubular body attachment members (paragraph 68); a reduction knob (fig 10, 312) supported for rotational movement within said lumen and cooperatively engaged with said reduction rod member, rotation of said reduction knob causing said rod reduction member to move axially relative to said tubular body and thereby move said rod contacting surface within said slot between said attachment members, movement of said rod reduction member being independent of movement of said locking sleeve (when 284 and 288 are pressed). With respect to claim 19, Hennard discloses wherein said reduction knob is attached to the proximal end of said tubular body within said lumen in a manner to allow rotational but not axial movement relative to said tubular body (ring on 312 and bearings 314 prevent axially movement). With respect to claim 20, Hennard discloses wherein said rod reduction member includes an outer surface having exterior threads (fig 10, 253) and said reduction knob includes an inner surface having internal threads (See fig 10 below) in threadable engagement with said exterior threads of said rod reduction member. With respect to claim 21, Hennard discloses wherein said rod reduction member has a distal end (bottom) and a proximal end (top), said rod contacting surface being disposed at said distal end and said exterior threads being disposed at said proximal end (Fig 10). With respect to claim 22, Hennard discloses further comprising at least one pin (fig 6, 202) supported by said tubular body, said pin extending transversely outwardly from said tubular body. With respect to claim 23, Hennard discloses wherein said locking sleeve has an axially extending elongated slot (fig 6, 326) in receipt of said at least one pin for limiting the axial movement of said locking sleeve. With respect to claim 25, Hennard discloses wherein said locking element comprises a spring-loaded latch (fig 6, 172 and 240 and 242) pivotally supported exteriorly on said locking sleeve, said latch having a contact portion (fig 6, 232) configured to releasably engage a portion of said tubular body. With respect to claim 26, Hennard discloses wherein said locking element comprises a pair of said spring-loaded latches (fig 6, 172 and 174), said latches being disposed oppositely on the exterior of said locking sleeve (fig 6). With respect to claim 27, Hennard discloses wherein said tubular body has a window (fig 6, 56) exposing a portion of said rod reduction member. With respect to claim 28, Hennard discloses wherein said rod reduction member includes thereon a series of spaced indicia (fig 20, 318 and paragraph 63) that individually align with said window upon axial movement of said rod reduction member within the lumen of said tubular body, each individual indicia being representative of a distance said spinal rod is reduced into said rod-reducing opening of said bone anchor. With respect to claim 29, Hennard discloses wherein said reduction knob includes a tool engagement portion (See fig 10 below) extending outwardly beyond the proximal end of said tubular body (as shown in figure 1), the tool engagement portion being configured to mate with a tool for applying a rotational force to said reduction knob. With respect to claim 30, Hennard discloses wherein said locking sleeve includes a pair of spaced locking members (fig 6, 182 and the second tang on opposite side) defining a channel therebetween, said locking sleeve channel being aligned during axial movement of said locking sleeve with said slot defined between said attachment members. 


    PNG
    media_image1.png
    1042
    829
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9271768 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 9265533 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 9204909 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 9066761 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 8961523 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 8556904 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 8545505 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 7947046 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 7887539 B2 shows a rod reduction member with a reduction rod and locking sleeve
US 20100292742 A1 shows a rod reduction member with a reduction rod and locking sleeve
US 20090143828 A1 shows a rod reduction member with a reduction rod and locking sleeve
US 20090082775 A1 shows a rod reduction member with a reduction rod and locking sleeve
US 20080243190 A1 shows a rod reduction member with a reduction rod and locking sleeve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773